Opinion filed August 13, 2015




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00234-CR
                                    __________

                 DIANA SOLIS RODRIGUEZ, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 350th District Court
                                Taylor County, Texas
                          Trial Court Cause No. 10395-D


                      MEMORANDUM OPINION
      The jury convicted Diana Solis Rodriguez of aggravated robbery. See TEX.
PENAL CODE ANN. § 29.03 (West 2011). The trial court found that Appellant used
or exhibited a deadly weapon during the commission of the offense, or during
immediate flight therefrom, and assessed Appellant’s punishment at confinement for
a term of five years. In her sole issue on appeal, Appellant challenges the sufficiency
of the evidence to support her conviction. We affirm.
      We review the sufficiency of the evidence under the standard of review set
forth in Jackson v. Virginia, 443 U.S. 307 (1979). Brooks v. State, 323 S.W.3d 893,
912 (Tex. Crim. App. 2010); Polk v. State, 337 S.W.3d 286, 288–89 (Tex. App.—
Eastland 2010, pet. ref’d). Under the Jackson standard, we examine all of the
evidence in the light most favorable to the verdict and determine whether, based on
that evidence and any reasonable inferences from it, any rational trier of fact could
have found the essential elements of the offense beyond a reasonable doubt.
Jackson, 443 U.S. at 319; Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010).
      Appellant argues that the evidence was insufficient to support her conviction
for aggravated robbery because there was insufficient evidence that she used and
exhibited a deadly weapon—a knife—and, thereby, threatened and placed the victim
in fear of imminent bodily injury or death. Specifically, Appellant argues that the
evidence did not show that the victim was in fear or, even if he was in fear, that the
fear was reasonable in light of Appellant’s conduct.
      The grand jury indicted Appellant, in two counts, for aggravated robbery and
for the lesser included offense of robbery. Both counts were in relation to the same
incident. As to the aggravated robbery charge, the indictment alleged that Appellant,
“while in the course of committing theft of property and with intent to obtain and
maintain control of said property, used and exhibited a deadly weapon” and
“intentionally and knowingly threaten[ed] and place[d] RICHARD DEAN
FLANDER in fear of imminent bodily injury and death by the use of said deadly
weapon.” A person commits robbery when, in the course of committing theft and
with the intent to maintain control of the property, the person intentionally or
knowingly threatens or places another in fear of imminent bodily injury or death.
                                          2
PENAL § 29.02(a)(2). “In the course of committing theft” is defined as “conduct that
occurs in an attempt to commit, during the commission, or in immediate flight after
the attempt or commission of theft.” Id. § 29.01(1). One of the ways in which a
person can commit aggravated robbery is when the person commits robbery and also
uses or exhibits a deadly weapon. Id. § 29.03(a)(2). A “[d]eadly weapon” is
“anything manifestly designed, made, or adapted for the purpose of inflicting death
or serious bodily injury” or “anything that in the manner of its use or intended use is
capable of causing death or serious bodily injury.” Id. § 1.07(a)(17) (West Supp.
2014).
        Flanders1 testified that he and his wife operated South 14th Discount Market
in Abilene. On the morning of the incident, Flanders was operating the store by
himself. Appellant and Appellant’s daughter entered the store and bought “two pair
of contacts.” After purchasing the contacts, Appellant’s daughter left the store, and
Appellant stopped to look at some coin purses. Appellant did not purchase a coin
purse but left the store with one. She was holding the coin purse between her person
and her wallet. Flanders called out to her and went after her, but Appellant would
not stop.
        Flanders followed Appellant out of the store and saw Appellant put the coin
purse in her jacket pocket. Once Flanders caught up to Appellant, he told her that
he saw what she had done, and he took the coin purse out of her pocket. Flanders
told her that he was going to call the police and that she needed to come back inside
the store. She would not do so and backed away from Flanders. Flanders held her
by her wrist and tried to get her to come back inside, but she kept dragging him
closer to the car. Appellant then pulled out a knife and said, “Don’t let me cut you


        1
         Although the victim is named in the indictment as Richard Dean Flander, he states that his name
is Richard Flanders, and the parties refer to him as Richard Flanders; therefore, we will call him Flanders
throughout the opinion.

                                                    3
with this.” Flanders immediately backed away and yelled, “She’s got a knife.”
Appellant got in the car with her daughter, who drove away.
      Flanders did not see where the knife came from, nor did he see Appellant
holding the knife until she brought it to his attention. Once he did see the knife, he
could only see the blade. He said it was a small knife. He also testified that
Appellant made a threat toward him, that he was a nervous wreck, and that it took a
while for his heart to calm down. Flanders explained, “Her actions displayed to me
she was threatening me with the knife” and “[t]hat if I did not let her go, that she
was going to cut me with the knife.” He further explained that she did not cut him;
she threatened him. Flanders also testified that he did not know how his grabbing
her would have been painful, and he did not know whether it left bruising.
      Robert Dail testified that he saw Flanders try to stop Appellant outside the
discount store on the morning in question. The female had something in her hand,
but Dail could not tell exactly what it was. Dail saw Flanders jump back and heard
him say, “She’s got a knife; she’s trying to cut me.”
      Officer Lance Vines of the Abilene Police Department testified that he located
Appellant and searched her for weapons. He found a knife in her purse. Appellant
admitted that the knife was hers but told Officer Vines that it was broken and did not
work. Officer Vines inspected the knife and concluded that, although it had a
malfunction, it would still be capable of cutting someone and, thus, capable of
causing death or serious bodily injury. Deputy Crystal Perez, who was a deputy
jailer at the detention center at the time of this incident, recovered another knife
when she searched Appellant during booking. Deputy Perez found the knife inside
one of Appellant’s socks; it was between the sock and the bottom of Appellant’s
foot. This knife was not broken and was also capable of causing serious bodily
injury or death.


                                          4
      Appellant testified that, after she bought contact lenses at the discount store,
she started looking at several different purses. She decided not to purchase any of
the purses and left the store. Flanders came out and started accusing her of taking a
wallet. She did not know what he was talking about and told him that the only wallet
she had was her own. Flanders continued to accuse her; she kept walking to the car.
Appellant testified that Flanders grabbed her by her wrists and her arms and that she
tried to get away. She saw Flanders holding a wallet in his hand. Appellant
continued to struggle with Flanders and eventually started to hit him with the handle
of her knife; the knife was not open. Appellant felt threatened and felt that Flanders
was being too rough with her. Several pictures that depicted bruises and scratches
on Appellant’s arms were admitted into evidence.
      The jury was instructed on the defensive issue of self-defense. Appellant does
not expressly complain about the sufficiency of the evidence as it relates to self-
defense. Appellant’s complaint on appeal is that the evidence was insufficient to
show that she used and exhibited a deadly weapon to threaten Flanders and place
him in fear of imminent bodily injury or death. Flanders testified that Appellant
threatened him with a knife and that he believed that, if he did not let her go, she
would cut him with the knife. He also testified that he was a nervous wreck and that
it took a while for his heart to calm down. The officers testified that both of the
knives that they found in Appellant’s possession were capable of causing serious
bodily injury or death.
      Although Appellant testified that she did not take the coin purse from the store
and that she used the knife in self-defense because she was in fear of Flanders, the
jury, as the trier of fact, was the sole judge of the credibility of the witnesses and of
the weight to be given their testimony. TEX. CODE CRIM. PROC. ANN. art. 36.13
(West 2007), art. 38.04 (West 1979). As such, the jury was entitled to accept or
reject any or all of the testimony of any witness. Adelman v. State, 828 S.W.2d 418,
                                           5
421 (Tex. Crim. App. 1992). In addition, the jury was entitled to draw reasonable
inferences from the evidence. Jackson, 443 U.S. at 319. Here, the jury could have
reasonably concluded that Appellant intentionally or knowingly threatened Flanders
or placed Flanders in fear of imminent bodily injury when she pulled out a knife and
said, “Don’t let me cut you with this.” We have reviewed the evidence in the light
most favorable to the verdict, and we hold that a rational trier of fact could have
found beyond a reasonable doubt that Appellant intentionally or knowingly
threatened Flanders with imminent bodily injury while using or exhibiting a deadly
weapon in the course of committing theft of property. We also hold that a rational
trier of fact could have rejected Appellant’s testimony and found against her on her
claim of self-defense. Appellant’s sole issue on appeal is overruled.
      We affirm the judgment of the trial court.




                                                    JIM R. WRIGHT
                                                    CHIEF JUSTICE


August 13, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         6